DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-21-22.
Claims 87-112 are pending in the instant application.

Election/Restrictions
All sequences claimed other than SEQ ID Nos. 1933, 397, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-21-22.
Applicant’s election without traverse of group I, SEQ ID Nos. 1933, 397, and 13, and hemophilia, claims 87-112 in the reply filed on 6-21-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-112 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro inhibition of AT3 mRNA expression, does not reasonably provide enablement for methods of inhibiting AT3 expression in a subject, or for treating and/or preventing any disease or condition in vivo comprising the administration of siRNA specifically targeting AT3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to methods of treating and/or preventing any disease or disorder associated with AT3 in a subject comprising the administration of siRNA specifically targeting AT3, which disease or disorder optionally comprises a blood clotting factor deficiency optionally comprising hemophilia A, B or C..
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed. 
Teachings in the specification and teachings in the art.
The specification teaches the in vitro targeting and inhibition of AT3 using various siRNA molecules.  One skilled in the art would not accept on its face the examples provided in the instant disclosure, of the screening methods and in vitro inhibition of AT3, as being correlative or representative of the ability to provide preventive and/or treatment effects in a subject as instantly claimed.  

See, e.g., Tagliaferri et al (Curr. Cancer Drug Targets, Vol. 12, No. 7, pages 838-846 (2012)), which addresses the ongoing hurdles of effective oligonucleotide delivery in vivo in the section entitled Strategies and Challenges for in Vivo miRNA Delivery:
…The therapeutic delivery of nucleic acids remains a challenging issue and two non-viral basic strategies are being explored for delivery of therapeutic oligonucleotides: i) lipid-based delivery systems and ii) polymer-based carriers for oligonucleotide delivery…

Since the specification fails to provide the requisite guidance for in vivo  inhibition, prophylaxis, or treatment, and since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
	For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-28-22
/JANE J ZARA/Primary Examiner, Art Unit 1635